DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 28 January 2022 is acknowledged; and of the species of N1 and N2 of the split endonuclease Cas13d and the D1 and D2 portions being VHH camelid antibody that specifically binds to caffeine (CaffVHH).  The traversal is on the ground(s) that there would be no undue search burden upon the Examiner to search split nuclease and recbominase systems that are both inducible and repressible because they directly overlap.  With regard to the species election, this is made with traverse as well citing the MPEP stating that up to 10 sequences is a reasonable number for examination.  This is not found persuasive because there would not necessarily be co-extensive search certainly of the nuclease vs recombinase split systems.  In this regard, there would be no overlap whatsoever because there structure and functions of the different enzymes have nothing to do with one another.  With regard to inducible vs repressible nuclease split systems, there would not be a co-extensive because by their very names, there is expected to be a completely different function to the system.  Thus, there would be divergent search strategies for each.  With regard to the election of species requirement, a reasonable number of species might be 10 to search, if the species were close enough in nature to be linked into one group.  Here, for example, an antibody has 
The requirement is still deemed proper and is therefore made FINAL.
** It is noted, as will be seen below, a search of the species as in claim 3 was extended to (e)-(j).  The remainder of the species, e.g. (b)-(d), (k) and (l) remain withdrawn. 

Status of Application
Claims 1-30 are pending; Claims 9-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  In addition, claims 4, 6 and 7 are withdrawn as they are drawn to non-elected species; as well as parts (b)-(d), (k) and (l) of claim 3 as noted above.  Thus, claims 1-3, 5 and 8 are subject to examination on the merits.

Priority
The instant application is claims benefit of US Provisional application 63/054,446 filed 21 July 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 October 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zetsche et al. (Nat. Biotech, 2015 – cited on IDS).
Zetsche et al. teach:
Regarding claims 1, 3, and 8 teach a split Cas9 polypeptide system, wherein the first polypeptide comprises the N-terminus of a split Cas 9 nuclease fused to an inducible dimerization domain/protein partner FRB and further possesses a nuclear localization signal (NLS); and the second polypeptide comprises the C-terminus of the split Cas 9 nuclease fused to the inducible dimerization domain/protein partner FKBP and further possesses a nuclear localization signal (NLS), wherein said polypeptides 
Figure 1b:

    PNG
    media_image1.png
    112
    476
    media_image1.png
    Greyscale

(b) Diagram of inducible split Cas9 strategy. N- and C-term pieces of human codon-optimized S.pyogenes Cas9 are fused to FRB and FKBP dimerization domains, respectively. Cas9-FRB/FKBP pieces are separate and inactive until rapamycin-induced dimerization of FRB and FKBP results in reassembly of a functional full-length Cas9 nuclease.
	Regarding claim 2, Zetsche et al. are silent with regard to how long it takes for reactivation to occur, however, the dimerization of even a single pair of proteins would meet the limitations of the claim and would be inherent in the dimerization capabilities of FRB and FKBP.

Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nihongaki et al. (Nat. Biotech, 2015 – cited herein) as evidenced by Kawano et al. (Nat. Comm., 2015 – cited herein).
Nihongaki et al. teach:
Regarding claims 1,3 and 8 teach a split Cas9 polypeptide system, wherein the first polypeptide comprises the N-terminus of a split Cas 9 nuclease fused to a light inducible dimerization domain/protein partner vivid VDD/Magnet and further possesses 

    PNG
    media_image2.png
    232
    471
    media_image2.png
    Greyscale

	Regarding claim 2, Kawano et al. evidences that said VDD Magnets as utilized by Nihongaki et al. dimerize within seconds (Results, Figure 3g).  

Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Wolfe et al. (US 2016/0177278 – cited herein).
Wolfe et al. teach:
Regarding claims 1, 3 and 8, a two component split Cas9 protein system which is reassembled in the presence of either a specific drug molecule or light-dependent reactivation, wherein the first polypeptide comprises the N-terminus of a split Cas 9 nuclease fused to an inducible dimerization domain/protein partner selected from FRB, 
Regarding claim 2, Wolfe et al. are silent with regard to how long it takes for reactivation to occur, however, the dimerization of even a single pair of proteins would meet the limitations of the claim and would be inherent in the dimerization capabilities of FRB and FKBP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over F. Zhang et al. (US 2020/0291382 – cited herein, with an effectively filed date of 09/21/2017) in view B. Zhang et al. (Nat. Comm. 2019, - cited herein), Nuñez et al. (Chem. Biol., 2016 – cited herein), Zetsche et al. (Nat. Biotech, 2015 – cited on IDS) .
F. Zhang et al. teach a systems, polypeptide and methods for targeting editing nucleic acids utilizing Cas13 nucleases (See Abstract), wherein aid Cas13 nucleases can be Cas13a, Cas13b, Cas13c or Cas13d (See paragraph 0009).  In particular said Cas13 nucleases utilized in the system can be split Cas13 nucleases (See paragraph 0011, 0016).  It is specifically stipulated each half of the Cas13 may be fused to a dimerization partner such a chemically induced dimerization pair.  By utilizing a split system is taught that this will allow for increased specificity as well as being advantageous for delivery of the polypeptides which will be activated/for a catalytically active nuclease upon inducible activation (See paragraphs 0411-0414).  In addition, it further taught that the split of the Cas13 can either be at one or the other of the dimer halves.  Alternatively, the split is determined in silico and can be at any point where reconstitution is possible (paragraph 0413).
F. Zhang et al., however, do not teach exactly which inducible dimerization domains are utilized, nor that it is Cas13d having identity to SEQ ID NO: 1.
 B. Zhang et al. teach that “Owing to its biochemical properties, especially small size, lack of constraints on the target flanking sequences, and highly efficient and specific target RNA cleavage, Cas13d is a promising candidate for RNA engineering and editing20,21.” (See p. 2, 1st col., 3rd paragraph).  However, its use for these purposes have been hindered by a lack of three-dimensional information regarding the enzyme.  Thus, they specifically teach the three-dimensional crystal structure of Cas13d from Ruminococcus sp. and where each amino acid/domain is located and organized (See Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1), Eubacterium siraeum and Ruminococcus albus (See Supplementary Figure 4).
Nuñez et al. teach many of the inducible dimerization domains utilized for other Type II split nucleases (e.g. Cas9) which include light inducible domains, chemical inducible domains, split intein domains, etc.(See Table 1). 
	Zetsche et al. provides proof in concept of the dimerization of chemical-induced split nuclease system as described in Nunez et al. above split nuclease polypeptide system, wherein the first polypeptide comprises the N-terminus of a split nuclease fused to an inducible dimerization domain/protein partner FRB and further possesses a nuclear localization signal (NLS); and the second polypeptide comprises the C-terminus of the split nuclease fused to the inducible dimerization domain/protein partner FKBP and further possesses a nuclear localization signal (NLS), wherein said polypeptides come together to form an active Cas9 in the presence of the inducer molecule/signal rapamycin.  See Figure 1b.
Nihongaki et al. provides proof in concept of the dimerization of the light-inducible split nuclease system as described in Nunez et al. above, wherein the first polypeptide comprises the N-terminus of a split Cas 9 nuclease fused to a light inducible dimerization domain/protein partner vivid VDD/Magnet and further possesses a nuclear localization signal (NLS); and the second polypeptide comprises the C-terminus of the split Cas 9 nuclease fused to the inducible dimerization domain/protein partner vivid VDD/Magnet and further possesses a nuclear localization signal (NLS), wherein said polypeptides come together to form an active Cas9 in the presence of the inducer 
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application, to utilize a split Cas13 nuclease system, including any Cas13a, 13b, 13c or 13d system which has a known three-dimensional structure to produce a split Cas13 system, such as a Cas13d system because F.Zhang et al. teach to do so and teach utilizing the three-dimensional structure to determine the break point (See paragraph 0413).  Thus, it would be obvious to utilize the structures of Cas13d as taught by B.Zhang et al. and to utilize any of the sequences as in Supplementary Figure 4 (e.g. Ruminococcus sp., Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1), Eubacterium siraeum and Ruminococcus albus) because one skilled in the art known precisely how the domains are organized.  Given that claim 5 merely recites that the sequence need be 95% identical to SEQ ID NO: 1 (it repeatedly stipulates this in all parts (a)-(j)) then utilizing any portion of Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1) meets the limitations of the claims.  In addition, it would then be obvious to take the split Cas13d and to utilize an inducible dimerization domain just as suggested by F.Zhang (paragraph 0414).  Thus, one skilled in the art would be motivated to utilize any of the known, tried and tested inducible dimerization domains as taught by Nunez et al. because they have all been shown to induce dimerization of split nuclease systems upon addition of chemical or light.  One skilled in the art would be particularly motived to utilize any of them such as those already described in great detail 20,21.” (See p. 2, 1st col., 3rd paragraph).  One skilled in the art would have a reasonable expectation of success in creating the split Cas13d system having inducible dimerization domains of chemical or light as taught in any of Nunez et al., Zetsche et al. and Nihongaki et al./Kawano et al. because they describe detailed analysis of the domains to be utilized and provide the experimentation and success to prove they work as intended, e.g. results in an active nuclease upon chemical or light activation.  
	As such, the claims are rendered prima facie obvious when the references are combined.


Claim 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over F. Zhang et al. (US 2020/0291382 – cited herein, with an effectively filed date of 09/21/2017) in view B. Zhang et al. (Nat. Comm. 2019, - cited herein), Chang et al. (ACS Syn. Biol., 2018 – cited herein) and Bojar et al. (Nat. Comm., 2018 – cited on IDS).
in silico and can be at any point where reconstitution is possible (paragraph 0413).
F. Zhang et al., however, do not teach exactly which inducible dimerization domains are utilized, nor that it is Cas13d having identity to SEQ ID NO: 1.
 B. Zhang et al. teach that “Owing to its biochemical properties, especially small size, lack of constraints on the target flanking sequences, and highly efficient and specific target RNA cleavage, Cas13d is a promising candidate for RNA engineering and editing20,21.” (See p. 2, 1st col., 3rd paragraph).  However, its use for these purposes have been hindered by a lack of three-dimensional information regarding the enzyme.  Thus, they specifically teach the three-dimensional crystal structure of Cas13d from Ruminococcus sp. and where each amino acid/domain is located and organized (See Figure 1, Figure 7), including those in other Cas13d sequences such as Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1), Eubacterium siraeum and Ruminococcus albus (See Supplementary Figure 4).
	Chang et al. teach the use of split DNA binding domains each of which is fused to a camelid VHH domain which induces dimerization in the presence of caffeine and brings the split nucleotide binding domains together to form a functional polypeptide (See Figure 3; p. 167, 2nd paragraph).
	Bojar et al. teach a caffeine-binding domain camelid VHH inducible dimerization system which when fused to split nucleotide binding domains, in the presence of said caffeine, induces the formation of a functional polypeptide (See Abstract, Figure 1a-e). 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application, to utilize a split Cas13 nuclease system, including any Cas13a, 13b, 13c or 13d which are nucleotide binding enzymes system which has a known three-dimensional structure to produce a split Cas13 system, such as a Cas13d system because F.Zhang et al. teach to do so and teach utilizing the three-dimensional structure to determine the break point (See paragraph 0413).  Thus, it would be obvious to utilize the structures of Cas13d as taught by B.Zhang et al. and to utilize any of the sequences as in Supplementary Figure 4 (e.g. Ruminococcus sp., Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1), Eubacterium siraeum and Ruminococcus albus) because one skilled in the art known precisely how the domains are organized.  Given that claim 5 merely recites that the sequence need be 95% identical to SEQ ID NO: 1 (it repeatedly stipulates this in all parts (a)-(j)) then utilizing any portion of Ruminococcus flavefaciens (e.g. instant SEQ ID NO: 1) meets the limitations of the claims.  In addition, it would then be obvious to take the split Cas13d 20,21.” (See p. 2, 1st col., 3rd paragraph).  One skilled in the art would have a reasonable expectation of success in creating the split Cas13d system having inducible dimerization domains of caffeine VHH camelid antibodies as taught Chang et al. and Bojar et al. because they describe detailed analysis of the domains to be utilized and provide the experimentation and success to prove they work as intended, e.g. results in an active nucleotide binding polypeptides upon caffeine activation.  
	As such, the claims are rendered prima facie obvious when the references are combined.
   
Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        09 February 2022